EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 11 January 2022, a proposed amendment in condition for allowance was discussed with Yang Li, Applicants’ representative, in a telephone interview.  Authorization for this examiner’s amendment was given in a telephone interview with Mr. Li on 12 January 2022.

The application has been amended as follows: 
        Claim 11 has been amended, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 23 November 2021.

11.	(Currently Amended)  Please delete “delaying”.



DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered. 
This Office Action details reasons for allowance.  Claim(s) 12 and 16-18 have been canceled.  Claim(s) 11 have been amended.  Claim(s) 11, 13-15 and 19-21 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 23 November 2021, with respect to the rejection of claims 11-19 under 35 U.S.C. § 112, first paragraph, for scope of enablement, has been fully considered and is persuasive because the claim has been amended to delete “preventing”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 23 November 2021, with respect to the rejection of claims 11-19 under 35 U.S.C. § 103 as being unpatentable over Gil Hernandez et al. in view of Lansbergen et al., has been fully considered and is persuasive. Claim 11 has been amended to recite “wherein the composition consists of a combination of vitamins”. Gil Hernandez et al. and Lansbergen et al. both teach the 
An updated search of the amended claims was performed. There is no teaching, suggestion or motivation in the prior art to administer a composition consisting of vitamins, particularly in the ratios presently claimed with a reasonable expectation of success in treating Alzheimer’s disease.
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner' s amendment is sufficient to place the application in condition for allowance. Claims  11, 13-15 and 19-21 (renumbered 1-7) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623